DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 3, 9, and 14-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species B and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2021.
Applicant’s election without traverse of Group I and Species A in the reply filed on 02/22/2021 (in response to the Election/Restriction Requirement dated 12/21/2020) is acknowledged.
Claim Status
Claims 3, 9, and 14-15 have been withdrawn. Claims 1-2, 4-8, and 10-13 remain pending and are examined on their merits within this Office action.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/04/2019, 05/08/2020, and 11/24/2020 were filed before the first Office action on the merits and are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Majima et al. (US 2016/0190598 A1).
Regarding claim 1, Majima discloses a one-sided ([0037]) electrode for a secondary battery ([0001]), comprising:
a current collector (negative electrode collector copper layer 7, [0032, 0037], Figs. 4-5);
an electrode mixture layer applied on one surface of the current collector ([0023], negative electrode active material 40 can be formed only on one surface of collector per [0037]); and
an electrode distortion-preventing layer (steel sheet 6 for improved strength and durability, [0026, 0036]), formed on the other side of the current collector on which no electrode mixture is applied (see annotated Fig. 5 below).

    PNG
    media_image1.png
    258
    574
    media_image1.png
    Greyscale

Regarding claims 2 and 5-7, Majima discloses the limitations of claim 1 above and discloses:
Claim 2: the electrode distortion-preventing layer is made of a metal that is different from a material of the current collector,
Claim 5: the current collector and the electrode distortion-preventing layer are integrally formed as a clad metal,
Claim 6: the clad metal includes two or more selected from the group consisting of copper, titanium, nickel, stainless steel, and an alloy thereof,
Claim 7: the clad metal includes copper and stainless steel.
See Majima [0014, 0020, 0026, 0032, and 0036] wherein the current collector copper covering layer 7 is integrated through cladding onto a high-strength steel sheet 6 which can be made of stainless steel. This disclosure anticipates all limitations of instant claims 2 and 5-7 as recited above.

Regarding claim 12, Majima discloses the limitations of claim 1 above and discloses the electrode is a negative electrode (Abstract and [0021, 0037]).
Regarding claim 13, Majima discloses a secondary battery comprising the one-sided electrode according to claim 1 (lithium ion secondary battery with negative electrode collector which can be one-sides, [0001, 0021, 0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majima et al. (US 2016/0190598 A1) as applied to claim 2 above.
Regarding claim 4, Majima discloses the limitations of claim 2 above (see 35 USC 102 section) and discloses that the thickness of the negative electrode active material layer is preferably from 5 to 150 µm (Majima [0038]) which overlaps with the limitation of instant claim 4, wherein a thickness of the electrode mixture layer is between 40 µm and 300 µm. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exist (see MPEP 2144.05,I).  Therefore, it would have been obvious to one of ordinary skill in the art to select a thickness within the claimed range.

Regarding claim 10, Majima discloses the limitations of claim 1 above (see 35 USC 102 section) but does not explicitly disclose that a tensile strength of the electrode distortion-preventing layer is 80% to 120% of a tensile strength of the electrode mixture layer. Majima does teach that the electrode distortion-preventing layer (high-strength steel sheet) is employed to ensure high strength and durability of the collector in order to prevent damage to the active electrode laminate (see Majima [0008, 0013, 0026]). Additionally, Majima teaches the high-strength steel sheet has a strength that is greater than that of the current collector copper foil layer, and that such tensile strength of the distortion-preventing layer is controlled to be advantageously higher than 600 MPa, up to 900 MPa ideally (see [0020]), in order to enhance durability and retain shape of the collector (see also [0036]).
From these teachings, a person having ordinary skill in the art would be motivated to optimize the already high tensile strength of the distortion-prevention layer set forth by Majima to make sure it is sufficiently high compared to the tensile strength of the electrode active material (mixture) layer (i.e., 80-120% thereof) in order for this high-strength sheet to effectively perform its function of retaining the shape of, and improving the durability of, the current collector with electrode active material thereon. That is, if the steel sheet had a tensile strength which was much lower than that of the electrode mixture layer, the steel sheet would not be capable of performing its function of enhancing durability and maintaining shape (i.e., “distortion-prevention”) per Majima [0036]. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.05,II); thus, the limitation of instant claim 10 is rendered obvious over Majima. 

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Majima et al. (US 2016/0190598 A1) in view of Fujii et al. (JP H06150976 A, machine translation cited below).
Regarding claims 8 and 11, Majima discloses the limitations of claim 2 above (see 35 USC 102 section) but fails to disclose that an insulating polymer layer is further formed on the electrode distortion-preventing layer nor that the insulating polymer is made of one or more selected from the group consisting of polyethylene, polypropylene, polybutylene, polystyrene, polyethylene terephthalate, natural rubber, and synthetic rubber.
Fujii, which is analogous in the art of laminated electrode current collectors, teaches a carbon-based negative electrode material (similar to the disclosure of Majima) laminated onto a metallic current collector layer (see Fujii Abstract) and teaches a plastic layer in addition to the metal layer to further reinforce the current collector (Fujii Abstract and [0004]). Fujii teaches (in Fig. 1 and Abstract) that the polymer (plastic) layer 1 is opposite the one-sided electrode layer 3 with the metal collector layer 2 in between. Fujii teaches in ~[0007] (not individually labeled, but the paragraph which spans translation pages 2-3) that the type of polymer material constituting the plastic layer is preferable polypropylene or polyethylene to be inexpensive but able to withstand high operating temperatures (these examples read on insulating polymer examples given in instant claim 11).
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the one-sided electrode as taught by Majima with the addition of an insulating polymer layer, made of polyethylene or polypropylene, on the other side of the current collector (including both the copper layer and the distortion-prevention steel sheet) with the motivation of achieving further reinforcement of the collector (compared to using metal alone) as taught by Fujii. Thus, the limitations of instant claims 8 and 11 are rendered obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE WALLS whose telephone number is (571)272-1664.  The examiner can normally be reached on M-F, generally available 8a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721